internal_revenue_service tax exeimpt and government entities division exempt_organizations examination sec_2 metro tech center myrtle avenue floor brooklyn ny 501-dollar_figure release number release date org address department of the treasury hand delivered date march taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax manager’s name id number manager’s contact number response due_date certified mail - return receipt requested dear why you ar receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don’t respond to this proposal within calendar days from the date of this letter we'll issuc a final ievocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also letter rev catalog number 34809f may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures ‘report of examination form_6018 publication publication letter rev catalog number 34809f form 886a name of taxpayer department of the treasury - internal_revenue_service explanation of items ‘and _ schedule no or exhibit year perlod ended facts according to form_1023 application_for recognition of exemption the purpose or purposes for which this corporation was formed as set forth in the certificate of incorporation are as follows to help promote public awareness of art and a variety of artistic expressive mediums to enhance the public’s appreciation of art and to provide the public with a greater understanding of contemporary artistic trends and artistic mechanics’ during the course of the examination it was determined that the organization used a related for-profit _ reciprocal services agreement the agreement states in part that sales for all events and that promotion of the events would collect ticket ‘ shall have full control_over the selection production and to handle their day to day activities under a agreement with a related for-profit organization to conduct all of their activities the organization has not shown that it is organized and operating for tax exempt purposes never stated in their form_1023 application that they had an law sec_501 of the internal_revenue_code exempts from federal_income_tax organizations organized and operated exclusively for charitable educational and other exempt purposes provided that no part of the organization's net earings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt governments position it is the government's position that the tax exempt status of sec_501 of the internal_revenue_code should be revoked for failure to operate for the purposes for which it was granted tax exempt status under conclusion the tax exempt status of revenue code should be revoked because the organization has not established that it is observing conditions required for the continuation of exempt status ‘under sec_501 of the internal the proposed effective date of revocation is january examination ‘the first day of the tax_year under department of the treasury - internal revenue form 886-a rev service page -1-
